DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                        Examiner’s Amendment
An examiner’s amendment to the record appears below. This amendment is being presented due to the lack of claim 49. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 50-56 are canceled. 
57. (New) The method of claim 39, wherein after step (C): 
the plate has a crystallographic texture as characterized by through thickness gradient, banding severity, and variation across the plate for at least one of the texture components 100//ND or 111//ND, using electron back-scatter diffraction with a 15 μm step in both the horizontal and vertical directions for each measurement;
	an average through-thickness gradient is less than or equal to 6% per mm for 111 //ND; and 
	a maximum through-thickness gradient is less than or equal to 13% per mm for 111//ND. 

58. (New) The method of claim 39, wherein after step (C):
	the plate has a crystallographic texture as characterized by through thickness gradient banding severity, and variation across the plate for at least one of the texture components 100//ND or 111//ND, using electron back-scatter diffraction with a 15 μm step in both the horizontal and vertical directions for each measurement; and an average banding severity is less than or equal to 6% per mm for 111//ND. 

59. (New) The method of claim 39, wherein, after step (C): 
	the plate has a crystallographic texture as characterized by through thickness gradient, banding severity, and variation across the plate for at least one of the texture components 100//ND or 111//ND, using electron back-scatter diffraction with a 15 μm step in both the horizontal and vertical directions for each measurement; and a maximum banding severity is less than or equal to 8% per mm for 111//ND. 

60. (New) The method of claim 39, further comprising, after step (C): 
	providing a substrate; and 
	sputtering the plate to form a film on the substrate, the film comprising the refractory metal. 

61. (New) The method of claim 39, wherein the refractory metal comprises tantalum. 

62. (New) The method of claim 39, further comprising annealing the workpiece before step (B). 

63. (New) The method of claim 39, further comprising applying a lubricant to top and bottom surfaces of the workpiece before asymmetrically rolling the workpiece. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759